  Case 1:19-cv-00737-JTN ECF No. 2 filed 09/10/19 PageID.18 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


SAMEER PAUL GADOLA,

         Movant/Plaintiff,                Case No. 1:19−cv−737

   v.                                     Hon. Janet T. Neff

UNITED STATES OF AMERICA,

         Respondent/Defendant.
                                     /


                        NOTICE OF RECEIPT OF CASE



       NOTICE is hereby given that this case has been received, and filed in
this court on September 9, 2019 (reference related criminal case number
1:17−cr−80). It has been assigned the case number and judge set forth
above.




                                         CLERK OF COURT

Dated: September 10, 2019         By:     /s/ P. Woods
                                         Deputy Clerk
